

114 S2088 IS: To designate the facility of the United States Postal Service located at 90 Cornell Street in Kingston, New York, as the “Staff Sergeant Robert H. Dietz Post Office Building”.
U.S. Senate
2015-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2088IN THE SENATE OF THE UNITED STATESSeptember 28, 2015Mrs. Gillibrand (for herself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 90 Cornell Street in
			 Kingston, New York, as the Staff Sergeant Robert H. Dietz Post Office Building.
	
		1.Staff Sergeant Robert H. Dietz Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 90 Cornell Street in Kingston, New York, shall be known and designated as the Staff Sergeant Robert H. Dietz Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Staff Sergeant Robert H. Dietz Post Office Building.